Securities and Exchange Commission Washington, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Aureus Incorporated (Exact Name of registrant as Specified in its Charter) Nevada 47-1893698 (State of Incorporation or Organization) (IRS Employee Identification No.) 200 South Virginia, Suite 800 Reno Nevada (Address of principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A. (c) check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d) check the following box. x Securities Act registration statement file number to which this form relates 333-200114 Securities to be registered pursuant to Section 12(b) of the act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock ($0.001 par value) (Title of Class) Page 1 of 2 INFORMATION REQUIRED IN REGISTRATION STATEMENT ITEM 1. Description of Registrant’s Securities to be Registered. Furnish the information required by Item 202 of Regulation S-K or Item 202 of Regulation S-1. This description is contained in Registrant’s Registration Statement on Form S-1/A as declared effective by the Securities and Exchange Commission on March 10, 2015[SEC File Number 333-200114] ITEM 2. Exhibits. List below all exhibits filed as part of the registration statement. (These exhibits are contained in Registrant’s Registration Statement on Form S-1/A as declared effective by the Securities and Exchange Commission on March 10, 2015[SEC File Number 333-200114]. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Aureus Incorporated (Registrant) Date: March 12, 2015 By: /s/Dong Gu Kang Name: Dong Gu Kang Title: President and CEO Page 2 of 2
